1.  The present application is being examined under the pre-AIA  first to invent provisions..

2  Applicant's amendment, filed on 11/23/2021, is acknowledged.

3.  Claims 1-9 are pending.

4.  Applicant’s election without traverse of Group I , claims 1-5  directed to an antibody or an antigen-binding fragment thereof, which binds to the FBG domain of tenascin-C, wherein the antibody or the antigen-binding fragment thereof binds to a peptide comprising an amino acid sequence independently selected from SEQ ID NOs:24, 25, 26, 27, 28, and a combination thereof, and the species of SEQ ID NO: 24, filed on 11/23/2021, is acknowledged.   

5.  Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-5 are under examination as they read on an antibody or an antigen-binding fragment thereof, which binds to the FBG domain of tenascin-C, wherein the antibody or the antigen-binding fragment thereof binds to a peptide comprising an amino acid sequence independently selected from SEQ ID NOs:24, 25, 26, 27, 28, and a combination thereof, and the species of SEQ ID NO: 24.

7.  Claim 2 is objected to for the misspelling of “tenasin-C”.  The correct spelling is Tenascin-C”.  Correction is required.

8.  The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  Table 2, on page 49 has described 9 peptides of FBG domain of human Tenascin-C that each must have a sequence identifier.  Correction is required.

 
9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


10.  Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to the FBG domain of tenascin-C, inhibiting the biological activity of tenascin-C, competitive binding inhibitor of tenascin-C and inhibiting the tenascin-C induced expression of at least one inflammatory cytokine.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at page 13, last ¶, discloses methods of generating antibodies and antibody fragments are well known in the art. For example, antibodies may be generated via any one of several methods which employ induction of in vivo production of antibody molecules, screening of immunoglobulin35 libraries or generation of monoclonal antibody molecules by cell lines in culture. These include, but are not limited to, the hybridoma technique, the human B- cell hybridoma technique, and the Epstein-Barr virus (EBV)-hybridoma technique.  The specification at page 14, 1st ¶ discloses that suitable-monoclonal antibodies to selected antigens may be prepared by known techniques.

The specification at page 48 1st ¶ discloses neutralising antibodies to TLR4 inhibited both FBG and LPS induced IL-6, IL-8 and TNF-a synthesis in human macrophages and IL-6 synthesis in RA synovial fibroblasts but had no effect on the function of the TLR2 ligand, PAM3.   To confirm that FBG action is TLR4 dependent we15 demonstrated that FBG does not stimulate cytokine synthesis in embryonic fibroblasts or macrophages isolated from mice with targeted deletions in the TLR4 gene. FBG mediated cytokine synthesis was unaffected in embryonic fibroblasts or macrophages isolated from mice with targeted deletions in the TLR2 gene. Cells isolated from TLR2 deficient mice were unresponsive to PAM3 but responsive to LPS and IL-1. Cells20 isolated from TLR4 deficient mice were unresponsive to LPS but did respond to PAM3 
and IL-1 (figure 8b, c). In addition, expression of TLR4 was required for the arthritogenic action of FBG in vivo; FBG was able to induce joint inflammation in TLR2 null mice but 
not in TLR4 null mice (figure 12). 



The specification fails to discloses any anti-FBG antibodies to SEQ ID NOs: 24-28.  With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014).   Also, see MPEP 2163 II(A)(3)(a))(ii):
A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

Moreover, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.


In contrast to applicant’s reliance of describe the epitope of SEQ ID NOs:24-28 of FBG of TN-C in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in claims 2-4, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-FBG antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-FBG/SEQ ID NOs:24-28 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of SEQ ID NOs:24-28 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-FBG/SEQ ID NOs:24-28 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
 Artisans are well aware that knowledge of a given antigen (for instance FBG of human TN-C) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
as-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


 
11.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 
12.  Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by US Pat. 6,124,260.


The `260 patent teaches antibodies to I-IX peptides that represent the amino-terminal through carboxyl-terminal part of the Fbg-L domain (see col., 4, lines 38+, Fig 7).   The 9 peptides (issued SEQ ID NO: 1-9) are identical (except for peptide 1, the 1st amino acid is different) to the peptides listed in Table 2 (claimed SEQ ID NO: 20-28) and used in the Example 5.   The `260 patent teaches antibodies bind to a region represented by the peptides of the present invention located on the Fbg-L domain of Tenascin-C. Antibodies of the present invention may also include any antibodies that bind to the Tenascin-C protein, whose binding reduces the interaction of Tenascin-C with SMC (col., 4, lines 37+).  The antibodies include monoclonal, Fab, F(ab')2, and Fv (see col., 5, lines 5+) and a pharmaceutical composition thereof (col., 2, lines 54+).

The prior art anti-FBG/SEQ ID NOs:24-28 antibodies meet the claimed limitations. With respect to the claimed functional limitation “e.g., inhibits the biological activity of tenascin-C”, “a competitive binding inhibitor of tenascin-C”, and “inhibits the tenascin-C induced expression of at least one inflammatory cytokine” it is noted that in order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 22 USPQ2d 1671 (Fed. Cir. 1992); the court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." 964 F.2d at 1124, 22 USPQ2d at 1673. It is enough that the claimed compound is Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 8 USPQ2d 1001, 1013 (Fed. Cir. 2006) and also see MPEP 2122.  

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may  be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).

Although the `260 patent is silent with regard the claimed functional limitations recited in claims 2-4, it is noted that a compound and all of its properties are inseparable; they are one and the same thing (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169) USPQ 226 (CCPA 1971)). Therefore, in the absence of evidence to the contrary, the anti-FBG/SEQ ID NOs: 24-28 antibodies of the `260 patent would inherently inhibit the biological activity of tenascin-C, act as a competitive binding inhibitor of tenascin-C, and inhibit the tenascin-C induced expression of at least one inflammatory cytokine. Thus, the `260 patent meets all the limitations of claims 1-5.

The reference teachings anticipate the claimed invention. 


13.  Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by WO 2004015390.

The `390 publication teaches and claims antibodies that bind Lu1 immunogenic peptide having  referenced SEQ ID NO: 1 (see published claim 12, also page 23, 2nd ¶ form last).  The reference peptide have 100% sequence identity to claim SEQ ID NO: 24 at positions 11-19.    The `390 publication teaches that the antibodies include polyclonal, monoclonal, humanized, chimeric, and single chain antibodies as well as Fab, F(ab')2, Fab  (see page 25, 2nd ¶).

Claimed SEQ ID NO:24        1 ELRVDLRDHGETAFAVYDKFSVGDAKTRYK 30
                                    |||||||||
Referenced SEQ ID NO: 1                1 ETAFAVYDK 9

Given the high sequence identity/homology (i.e., 100%) between the referenced/claimed polypeptides; the referenced antibodies would have the inherent property of binding human FBG-L of SEQ ID NO: 24 in the absence of objective evidence to the contrary.

The prior art anti-FBG/SEQ ID NO:24 antibodies meet the claimed limitations. With respect to the claimed functional limitation “e.g., inhibits the biological activity of tenascin-C”, “a competitive binding inhibitor of tenascin-C”, and “inhibits the tenascin-C induced expression of In re Schoenwald, 964 F.2d 1122, 22 USPQ2d 1671 (Fed. Cir. 1992); the court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." 964 F.2d at 1124, 22 USPQ2d at 1673. It is enough that the claimed compound is taught by the reference.). See also Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 8 USPQ2d 1001, 1013 (Fed. Cir. 2006) and also see MPEP 2122.  

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may  be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).

Although the `390 publication is silent with regard the claimed functional limitations recited in claims 2-4, it is noted that a compound and all of its properties are inseparable; they are one and the same thing (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169) USPQ 226 (CCPA 1971)). Therefore, in the absence of evidence to the contrary, the anti-FBG/SEQ ID NOs: 24-28 antibodies of the `260 patent would inherently inhibit the biological activity of tenascin-C, act as a competitive binding inhibitor of tenascin-C, and inhibit the tenascin-C induced expression of at least one inflammatory cytokine. Thus, the `260 patent meets all the limitations of claims 1-5.

The reference teachings anticipate the claimed invention.


14.  No claim is allowed.

15.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(a)  US 10093723 B2
(b)  US 10533047 B2
(c)  US 11008384 B2
(d)  US 10088479 B2

These patents claim specific anti-FBG antibodies, without identifying the particular epitope. 


16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 11, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644